NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                 Submitted October 25, 2011*
                                  Decided October 25, 2011

                                            Before

                             FRANK H. EASTERBROOK, Chief Judge 

                             WILLIAM J. BAUER, Circuit Judge

                             DIANE S. SYKES, Circuit Judge

No. 11‐1267

JOSE ANTONIO COSSIO, JR.,                            Appeal from the United States District
      Plaintiff‐Appellant,                           Court for the Northern District of Illinois,
                                                     Eastern Division.
       v.
                                                     No. 10 C 7232
DENISSE CASTRO, et al., 
     Defendants‐Appellees.                           Charles R. Norgle,
                                                     Judge.

                                          O R D E R

         Jose Cossio appeals the dismissal of his suit under 42 U.S.C. § 1983 alleging a host of
civil rights violations in connection with a state criminal prosecution against him. He sued
the City of Chicago, the Superintendent of the Chicago Police Department, the Cook County
State’s Attorney, an Assistant State’s Attorney, a complaining witness, and numerous state
court judges. We affirm.



       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Therefore the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C).
No. 11‐1267                                                                             Page 2


        This case dates back to 2008, when Cossio was a classmate of Denisse Castro at
DeVry University in Chicago. After hearing that Castro was disparaging him to other
classmates, Cossio hacked into Castro’s personal email accounts and created a replica of her
MySpace account to investigate what she was saying. He continued to contact Castro, even
after a Chicago police officer advised him to stop. After a bench trial in the Circuit Court of
Cook County, Cossio was found guilty of “harassment through electronic
communications,” a Class B misdemeanor offense of the Illinois Harassing and Obscene
Communications Act, see 720 ILCS 135/1‐2(a)(2), and sentenced to two years of supervision.
The Illinois Appellate Court affirmed the judgment.

        Cossio then brought this § 1983 action, alleging that Castro conspired with a Chicago
police officer to file electronic harassment criminal charges against him, with the intent to
restrict his free speech rights. He also alleged that Castro knew the charges were false, yet
she still conspired with state’s attorneys to maliciously prosecute him in state court. Cossio
further alleged that the Chicago Police Department violated his First Amendment right to
petition the government for redress of grievances when it refused to accept his criminal
complaint against the state trial judge who presided over his prosecution. He also claimed
that the Chicago Police Department and its Superintendent violated his Fourth Amendment
right to be free from false arrest. Finally, Cossio alleged that the presiding state judge
violated his right to due process by not informing him that he could appeal the judgment
and by denying his motion for reconsideration. 

       In separate minute orders issued on the same day, the district court dismissed all
defendants with prejudice. Regarding Cossio’s false‐arrest claim against the City of Chicago
and the police superintendent, the court explained that Cossio could not make out such a
claim. The court noted Cossio’s admissions in his complaint that he had harassed, stalked,
and threatened Castro, and stated that there was “no question” that there was probable
cause to arrest. The court also found that Cossio could not make out a plausible claim that
the City prevented him from filing a criminal complaint against the state trial judge;
according to the court, a private citizen has no constitutional right to have another person
arrested and criminally prosecuted. Regarding Cossio’s claim against Castro for malicious
prosecution and abuse of process, the court found that he failed to plausibly allege that
Castro acted in agreement with Chicago police officers or other government agents to
deprive him of some constitutional right; Cossio’s allegations, the court concluded, “do not
come close to making out” a plausible § 1983 claim against Castro. At Cossio’s request, the
court also dismissed the presiding state judge and the state’s attorneys with prejudice.
Finally, the court granted Castro leave to file a bill of costs against Cossio, see 42 U.S.C.
§ 1988(b), and eventually awarded her $2,544.50 in attorney’s fees.
No. 11‐1267                                                                                  Page 3

         On appeal Cossio first argues that the district court misconstrued the nature of the
claim against the Chicago Police Department. Cossio says that the Department violated his
right to petition the government for redress of grievances—not by refusing to arrest or
prosecute the state trial judge, but by refusing to accept his criminal complaint against the
judge. But the right to petition for redress of grievances “is merely a right to petition the
appropriate government entity,” Hilton v. Wheeling, 209 F.3d 1005, 1007 (7th Cir. 2000), and
here the appropriate entity to receive, investigate, and rule on complaints against Illinois
judges is the Judicial Inquiry Board, as established by the Illinois Constitution. Ill. Const.
art. 6, § 15(b)–(c), (e); see Pincham v. Illinois Judicial Inquiry Bd., 872 F.2d 1341, 1343–44 (7th
Cir. 1989); People ex rel. the Judicial Inquiry Board v. the Courts Commission, 435 N.E.2d 486, 488
(Ill. 1982). The Chicago police explained as much when they responded in writing to Cossio
regarding his complaint about the state trial judge. The district court properly dismissed
this claim.

        Cossio also contends that the district court abused its discretion in awarding
attorneys’ fees to Castro. Cossio argues that the court failed to substantiate its award with
findings that his claims were “frivolous, unreasonable, or groundless,” see Roger Whitmoreʹs
Auto. Servs, Inc. v. Lake County, Illinois, 424 F.3d 659, 675 (7th Cir. 2005) (citing Christiansburg
Garment Co. v. EEOC, 434 U.S. 412, 422 (1978), and Hughes v. Rowe, 449 U.S. 5, 15 (1980)), a
requirement which, the Supreme Court has instructed, applies with special force in actions
filed by pro se litigants. See Hughes, 449 U.S. at 15. The district court may not have used
these precise terms in pronouncing judgment, but it did express its impatience with the
insufficiency of Cossio’s claims, noting for example in regard to the false arrest claim that
there was “no question that there was probable cause to arrest” and that his allegations
against Castro “do not come close to making out a plausible claim . . . for relief under
§ 1983.” The court added that Cossio himself alleged that “he engaged in a pattern of threats
and harassment towards Castro that eventually prompted her to go to the police for
protection.” From these comments, it is apparent that the court regarded Cossio’s claims as
baseless, and as such the court did not abuse its discretion in awarding attorney’s fees to
Castro.

                                                                                      AFFIRMED.